Exhibit32.01 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350 In connection with the Annual Report of Double-Take Software, Inc. (the “registrant”) on Form10-K for the year ending December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “report”), we, Dean Goodermote and S. Craig Huke, Chief Executive Officer and Chief Financial Officer, respectively, of the registrant, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: (1)The report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended;and (2)The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/Dean Goodermote /s/ S. Craig Huke Name: Dean Goodermote Name: S. Craig Huke Title: Chief Executive Officer Title: Chief Financial Officer Date: March 11, 2010
